Opinion by
Mr. Justice Williams,
Our system of street passenger railways had its origin in the days of special legislation. Each company then had its own act of incorporation in which its route was described and its powers defined. These companies were confined to the cities and large towns of the state, and their ears were moved by horse power, and were a substitute for the omnibus and other vehicles devoted to the carriage of passengers which had been previously in common use. After the adoption of the new constitution the practice of separate legislation for each company became impracticable, and in 1878 a general law was passed providing for the organization of street railway companies for the purpose of “ constructing, maintaining and operating a street -railway for public use in the conveyance of passengers.’’ No power of eminent domain was conferred on these companies, *69but the several provisions of the act show that such railways were to be constructed upon the -streets, conforming to the grade of the streets, and subject to the regulation of the municipal authorities. The act of 1876 gave to street railway companies in cities of the first class the right to “use other than animal power” in the movement of their ears. The act of May, 1878, conferred the like right upon street railway companies in cities of the second and third classes. The general law further provided that any company organized under its provisions should maintain an office for the transaction of its business “ in the city ” where its railway was located. All these provisions show that the street railways contemplated by the general act of 1878 were intended for the accommodation of the crowded streets of cities and for no other purpose. The present general law relating to these corporations was passed in 1889. It was intended to bring together the valuable provisions of several acts of assembly into one comprehensive statute, and to make some changes that experience had shown to be desirable. It authorized the incorporation of five or more persons for the purpose of “ constructing, maintaining and operating a street railway on any street or highway upon which no track is laid or authorized to be laid” under existing charters, with the privilege of occupying “any street ” . . . . by any power other than by locomotive. It required the route to be set out in the application for incorporation, stating the streets and highways upon which it was to be built, and showing “ the circuit of the route, the amount of the capital stock of the compan}'-,” and other particulars. It required all companies incorporated under its provisions to maintain an office where the railroad was located. Section 15 provided that “ no street passenger railway shall be constructed by any company incorporated under this act within the limits of any city, borough or townships without the consent of the local authorities thereof, nor shall any street passenger railway be incorporated hereunder which shall not have a continuous route from the beginning to the end, forming a complete circuit with its own track, excepting the five hundred feet to be used under section fourteen hereof.”
From these provisions we think it is apparent that the attempt now being made to convert these city conveniences *70into long lines of transportation connecting widely separated cities and towns by electric railways traversing country roads, was not anticipated or provided for by the legislature. The failure to confer upon these companies the power of eminent domain would, if it stood alone, be sufficient to justify this conclusion. The land taken for streets in cities and boroughs is in the exclusive possession of the municipality, which may use the footway as well as the cartway for any urban servitude without further compensation to the lot owners: Provost v. The Water Company, 162 Pa. 275; Reading v. Davis, 153 Pa. 360; McDevitt v. The Gas Company, 160 Pa. 367. Nor does the construction of a street passenger railway upon the surface of the street impose any additional servitude upon the property fronting on the street so occupied: Rafferty v. The Traction Company, 147 Pa. 579. But the easement acquired by the public by proceedings under the road laws is an easement for passage only. The owner is entitled to the -possession of his land for all other purposes. We held therefore in Sterling’s Appeal, 111 Pa. 35, that the occupancy of a country road by a pipe line imposed an additional servitude upon the farm owner; while in McDevitt v. The Gas Company, supra, we held that a pipe line, laid within the limits of the street by authority of the city did not impose any additional servitude on the lot owner.
The reason for the distinction is fully stated in the opinion in the latter case. The same distinction exists, and for the same reasons, between urban and suburban property as to the right of corporations to occupy a highway for a street passenger railway. This, as will be seen by the cases cited above, is an urban servitude to which suburban property has not been subjected by law up to this time. The consent of township authorities justifies an entry upon the public road so far as the public is concerned, but the supervisors of the townships have no power to bind private property or subject it to a servitude for the benefit of any person or corporation other than the township and the public it represents. The carriage of passengers through the township on their journey from one city or borough to another by rail is in no sense a township purpose ; and whether these passengers make their journey in cars drawn by a locomotive over a steam railroad, or in those propelled by *71electricity over tracks laid upon the highways, is immaterial both to taxpayers and to landowners along the route traveled except as the adoption of one or the other of these modes of transportation may affect the township roads or the private property of citizens. When the supervisors give their consent to the occupation of the township roads by a street railway they speak as the representatives of-those who build, and those who use the roads, but not as the representatives of the private property over which the roads pass. The street railway companies cannot reach the property owners either through “ the local authorities ” or by the right of eminent domain, as the law now stands ; and it is not easy to see how such a company can protect itself in the use of country roads except by contract with every owner of property along the roads they wish to occupy.
The trouble is that the supposed needs of. the country have outgrown its legislation, and an effort is now being made to adapt street railways to purposes for which they were never intended, and for which the existing legislation relating to them was not framed.
Cities and boroughs possess the necessary power over their streets to enable them to authorize their use by a street railway. Townships do not possess municipal powers, and under existing laws their control -over the - public roads is limited. Butin this connection another interesting question suggests itself. How is the assent of “the local authorities” to be obtained in any given case, and what is the proper evidence that it has been given ? The township books in the custodj' of the town clerk are the records of the township, and should afford evidence of the action taken by the supervisors in all matters of public importance. A paper in the pocket of a contractor or of some officer of a corporation is not the proper evidence of action by the township, or the school district. The action needed is not that of the individuals who compose the board, but of the official body. Thus it was held that a contract signed by the members of the school board separately did not bind the district. The best evidence of their official action was their minutes kept by the secretary: Wachob v. Bingham School District, 8 Phila. 568. For the same reason a contract signed by the president and secretary was held to be invalid.. *72It liad not been acted upon by the board when in session: School District v. Padden, 89 Pa. 395. One supervisor may bind the township by an act that is ministerial in its character: Dull v. Ridgway, 9 Pa. 272; Pottsville v. Norwegian Township, 14 Pa. 543. Not so however when the act is one that requires deliberation and the exercise of judgment: Cooper v. Lampeter Township, 8 Watts, 125; Township v. Gibboney, 94 Pa. 584; Township v. Parson, 105 Pa. 360. In such cases the supervisors must be together and their action must be taken in their official character, and should appear upon the township book kept by the town clerk. If not so taken it does not bind the township, and has no validity whatever. The supervisors should consider and deliberate upon any application made to them for leave to occupy any of the township roads with a street railway. If they decide to grant the application upon certain terms and conditions as to the manner and extent of the occupancy permitted and the extent of repairs to be required, these terms should appear in the record of the meeting as well as the consent; and a contract that does not rest on such official action properly taken by the proper officers is uttérly worthless.
But we know as matter of current history that street railways have been projected, and actually constructed, and are now in operation, over country roads where no legal consent has been obtained, and where no attention has been paid to the rights of property holders. Such railways cannot now be torn up or enjoined either by the township officers or at the instance of landowners ■ along their routes. Where such enterprises have been allowed to proceed'and the expenditure of large sums of money has been permitted, it- would be inequitable to correct at this time what was a mutual mistake under the influence of which these enterprises have been pushed to completion ; but it would seem desirable that such charters should not be granted in future until the legislature has made such provision for the assessment of damages to property as shall protect the owners from the additional servitude which the construction of electric railways does certainly impose upon all adjoining owners outside of municipal boundaries.
At present an action at law is the only remedy within the reach of an injured person who has suffered a railway to be *73built across his land without objection; but equity will interpose to protect him if he comes in proper time, by enjoining the construction until his damages have been paid or secured to his satisfaction.
The only remaining question raised in this case is over the right of a street railway to build any part of its line before it has the right to complete it. A steam railroad may enter upon any part of its line and commence building subject only to its duty to complete the line in accordance with its charter. The reason of this is that it is clothed with the power of eminent domain, and may enter and appropriate land regardless of the will of the owner. A street railway company, as we have seen, does not possess the power of eminent domain. It cannot build under its charter alone. It must have the consent of the proper municipal or local authorities or it cannot move. If the proposed line passes through a city, borough or township intermediate the termini, and that city, borough or township refuses its permission, the power to build the road described in the application and charter cannot be exercised. It must be possible for the company to complete its line before it has a right as against any city, borough or township into which its line extends, to begin work. It is not possible for such company to complete its line without the consent of the local authorities of the districts through which it passes; and where this is refused in one or more of the municipal or quasi municipal divisions through which its line runs, the building of its proposed road under its charter is an impossibility. Let us suppose, for purposes of illustration, a charter to authorize the construction of a street railway from a, through certain roads in b, <?, and d, to the city of E; and that consent has been obtained from the local authorities of «, of e, and of E, but refused by the local authorities of b, and d. The proposed line is thereby cut up into three wholly unconnected pieces. It is very clear that under a charter authorizing the building of a line of road from a to E, the company could not lawfully build three distinct local roads, viz, one in a, another in o, and the third in E. The consent given by “ a ” to the construction of the line of road authorized by the charter would not estop the local authorities from objecting to the construction of a local road within its own limits. When confronted with its own *74consent “a” could well reply “the road to which consent was given is hot the road you are now building, for the building of that road has become impossible by the action of the authorities of b and d.”
The learned judge of the court" below said in the conclusion of his opinion, “corporations of this character are multiplying rapidly and we may assume they are demanded by the public.” This is a strong reason for meeting the questions involved in this case squarely, that the legislation needed to protect property owners against this class of corporations may be had, at the same time that the powers necessary to convert what was intended as an urban convenience into a general mode of transportation are considered and conferred by the lawmakers.
■ In this case the defendant’s line of so-called street railway extends through two boroughs, two townships and over one county bridge over the Schuylkill .river. The line and circuit of its road over the several highways to be occupied is fully set forth in its charter.
The consent of the local authorities of West Conshohocken borough and of White Marsh township were refused, that of Upper Merion township was given, that of the borough of Conshohocken was given and has since been withdrawn. Under such circumstances the building of the line of street railway described in, and authorized by the charter is impossible, and the company has no right to proceed.. The conclusions of the learned master were correctly drawn and the decree recommended by him should have been made.
The decree appealed from is now reversed and the record remitted with direction to the court below to make the decree recommended by the master awarding the injunction prayed for. The costs of this appeal to be paid by the appellee.